Per Curiam:
In view of the fact that the gun carriages to be manufactured by the claimant were not articles from which the defendants could obtain on their completion a valuable use or profit, such as might be derived from a house or a vessel; and in view of the fact that the deduction of $35 a day on each gun carriage during the period of delay would amount in a year to $12,775, or 35.48 per cent on the cost of each gun carriage; and in view of the fact that the parties in their correspondence and contract designated the above per diem as a penalty, the court does not feel justified in holding that it was mutually intended to be liquidated damages.
Under thé decision in The Phoenix Iron Company v. United States (39 C. Cls. R., 526) and the decisions therein cited, the judgment of the court is that the claimant recover $21,000.